
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2932
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  reauthorize the poison center national toll-free number, national media
		  campaign, and grant program to provide assistance for poison prevention,
		  sustain the funding of poison centers, and enhance the public health of people
		  of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Poison Center Support, Enhancement,
			 and Awareness Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Poison control centers are the primary
			 defense of the United States against injury and deaths from poisoning.
			 Twenty-four hours a day, the general public as well as health care
			 practitioners contact their local poison control centers for help in diagnosing
			 and treating victims of poisoning. In 2007, more than 4,000,000 calls were
			 managed by poison control centers providing ready and direct access for all
			 people of the United States, including many underserved populations in the
			 United States, with vital emergency public health information and
			 response.
			(2)Poisoning is the second most common form of
			 unintentional death in the United States. In any given year, there will be
			 between 3,000,000 and 5,000,000 poison exposures. Sixty percent of these
			 exposures will involve children under the age of 6 who are exposed to toxins in
			 their home. Poisoning accounts for 285,000 hospitalizations, 1,200,000 days of
			 acute hospital care, and more than 26,000 fatalities in 2005.
			(3)In 2008, the Harvard Injury Control
			 Research Center reported that poisonings from accidents and unknown
			 circumstances more than tripled in rate since 1990. In 2005, the last year for
			 which data are available, 26,858 people died from accidental or unknown
			 poisonings. This represents an increase of 20,000 since 1990 and an increase of
			 2,400 between 2004 and 2005. Fatalities from poisoning are increasing in the
			 United States in near epidemic proportions. The funding of programs to reverse
			 this trend is needed now more than ever.
			(4)In 2004, The Institute of Medicine of the
			 National Academy of Sciences recommended that Congress should amend the
			 current Poison Control Center Enhancement and Awareness Act Amendments of 2003
			 to provide sufficient funding to support the proposed Poison Prevention and
			 Control System with its national network of poison centers. Support for the
			 core activities at the current level of service is estimated to require more
			 than $100 million annually..
			(5)Sustaining the funding structure and
			 increasing accessibility to poison control centers will promote the utilization
			 of poison control centers and reduce the inappropriate use of emergency medical
			 services and other more costly health care services. The 2004 Institute of
			 Medicine Report to Congress determined that for every $1 invested in the
			 Nation’s poison control centers $7 of health care costs are saved. In 2005,
			 direct Federal health care program savings totaled in excess of $525,000,000 as
			 the result of poison control center public health services.
			(6)More than 30 percent of the cost savings
			 and financial benefits of the Nation’s network of poison control centers are
			 realized annually by Federal health care programs (estimated to be more than
			 $1,000,000,000), yet Federal funding support (as demonstrated by the annual
			 authorization of $30,100,000 in Public Law 108–194) comprises less than 11
			 percent of the annual network expenditures of poison centers.
			(7)Real-time data collected from the Nation’s
			 certified poison control centers can be an important source of information for
			 the detection, monitoring, and response for contamination of the air, water,
			 pharmaceutical, or food supply.
			(8)In the event of a terrorist event, poison
			 control centers will be relied upon as a critical source for accurate medical
			 information and public health emergency response concerning the treatment of
			 patients who have had an exposure to a chemical, radiological, or biological
			 agent.
			3.Reauthorization of poison control centers
			 national toll-free numberSection 1271 of the Public Health Service
			 Act (42 U.S.C. 300d–71) is amended to read as follows:
			
				1271.Maintenance of the national toll-free
				number
					(a)In generalThe Secretary shall provide coordination
				and assistance to poison control centers for the establishment of a nationwide
				toll-free phone number, and the maintenance of such number, to be used to
				access such centers.
					(b)Authorization of
				appropriationsThere is
				authorized to be appropriated $2,000,000 for fiscal year 2009 to carry out this
				section, and $700,000 for each of fiscal years 2010 through 2014 for the
				maintenance of the nationwide toll free phone number under subsection
				(a).
					.
		4.Reauthorization of nationwide media
			 campaign to promote poison control center utilization
			(a)In generalSection 1272 of the Public Health Service
			 Act (42 U.S.C. 300d–72) is amended to read as follows:
				
					1272.Nationwide media campaign to promote poison
				control center utilization
						(a)In generalThe Secretary shall carry out, and expand
				upon, a national media campaign to educate the public and health care providers
				about poison prevention and the availability of poison control center resources
				in local communities and to conduct advertising campaigns concerning the
				nationwide toll-free number established under section 1271(a).
						(b)Contract with entityThe Secretary may carry out subsection (a)
				by entering into contracts with one or more public or private entities,
				including nationally recognized organizations in the field of poison control
				and national media firms, for the development and implementation of a
				nationwide poison prevention and poison control center awareness campaign,
				which may include—
							(1)the development and distribution of poison
				prevention and poison control center awareness materials;
							(2)television, radio, Internet, and newspaper
				public service announcements; and
							(3)other activities to provide for public and
				professional awareness and education.
							(c)EvaluationThe Secretary shall—
							(1)establish baseline measures and benchmarks
				to quantitatively evaluate the impact of the nationwide media campaign carried
				out under this section; and
							(2)on an annual basis, prepare and submit to
				the appropriate committees of Congress, an evaluation of the nationwide media
				campaign.
							(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, such sums as may be
				necessary for fiscal year 2009, and $800,000 for each of fiscal years 2010
				through
				2014.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall be effective on the date of the enactment of this Act and
			 shall apply to contracts entered into on or after January 1, 2009.
			5.Reauthorization of the poison control
			 center grant program
			(a)In generalSection 1273 of the Public Health Service
			 Act (42 U.S.C. 300d–73) is amended to read as follows:
				
					1273.Maintenance of the poison control center
				grant program
						(a)Authorization of programThe Secretary shall award grants to poison
				control centers certified under subsection (c) (or granted a waiver under
				subsection (d)) and professional organizations in the field of poison control
				for the purposes of preventing, and providing treatment recommendations for,
				poisonings and complying with the operational requirements needed to sustain
				the certification of the center under subsection (c).
						(b)Additional uses of fundsIn addition to the purposes described in
				subsection (a), a poison center or professional organization awarded a grant,
				contract, or cooperative agreement under such subsection may also use amounts
				received under such grant, contract, or cooperative agreement—
							(1)to establish and evaluate best practices in
				the United States for poison prevention, poison control center outreach, and
				emergency and preparedness programs;
							(2)to research, develop, implement, revise,
				and communicate standard patient management guidelines for commonly encountered
				toxic exposures;
							(3)to improve national toxic exposure
				surveillance by enhancing cooperative activities between poison control centers
				in the United States and the Centers for Disease Control and Prevention;
							(4)to develop, support, and enhance technology
				and capabilities of professional organizations in the field of poison control
				to collect national poisoning, toxic occurrence, and related public health
				data;
							(5)to develop initiatives to foster the
				enhanced public health utilization of national poison data collected by
				organizations described in paragraph (4);
							(6)to support and expand the toxicologic
				expertise within poison control centers; and
							(7)to improve the capacity of poison control
				centers to answer high volumes of calls and respond during times of national
				crisis or other public health emergencies.
							(c)CertificationExcept as provided in subsection (d), the
				Secretary may award a grant to a poison control center under subsection (a)
				only if—
							(1)the center has been certified by a
				professional organization in the field of poison control, and the Secretary has
				approved the organization as having in effect standards for certification that
				reasonably provide for the protection of the public health with respect to
				poisoning; or
							(2)the center has been certified by a State
				government, and the Secretary has approved the State government as having in
				effect standards for certification that reasonably provide for the protection
				of the public health with respect to poisoning.
							(d)Waiver of certification
				requirements
							(1)In generalThe Secretary may grant a waiver of the
				certification requirements of subsection (c) with respect to a noncertified
				poison control center that applies for a grant under this section if such
				center can reasonably demonstrate that the center will obtain such a
				certification within a reasonable period of time as determined appropriate by
				the Secretary.
							(2)RenewalThe Secretary may renew a waiver under
				paragraph (1).
							(3)LimitationIn no case may the sum of the number of
				years for a waiver under paragraph (1) and a renewal under paragraph (2) exceed
				5 years. The preceding sentence shall take effect as of the date of the
				enactment of the Poison Center Support,
				Enhancement, and Awareness Act of 2008.
							(e)Supplement not supplantAmounts made available to a poison control
				center under this section shall be used to supplement and not supplant other
				Federal, State or local funds provided for such center.
						(f)Maintenance of effortA poison control center, in utilizing the
				proceeds of a grant under this section, shall maintain the expenditures of the
				center for activities of the center at a level that is not less than the level
				of expenditures maintained by the center for the fiscal year preceding the
				fiscal year for which the grant is received.
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $27,500,000 for fiscal
				year 2009, and $28,600,000 for each of fiscal years 2010 through 2014. The
				Secretary may utilize not to exceed 8 percent of the amount appropriated under
				this preceding sentence in each fiscal year for coordination, dissemination,
				technical assistance, program evaluation, data activities, and other program
				administration functions that do not include grants, contracts, or cooperative
				agreements under subsections (a) and (b), which are determined by the Secretary
				to be appropriate for carrying out the program under this
				section.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall be effective as of the date of the enactment of this Act and
			 shall apply to grants made on or after January 1, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
